UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7138



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDDIE THOMAS JACKSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-00-607)


Submitted:   September 9, 2004        Decided:   September 16, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Thomas Jackson, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Eddie Thomas Jackson appeals a district court order

denying motions claiming the indictment was defective and seeking

to have his conviction vacated. On direct appeal, this Court found

Jackson’s guilty plea was knowing and voluntary.        See United

States v. Jackson, 2002 WL 31387520 (4th Cir. Oct. 24, 2002) (No.

01-4884) (unpublished). We find the district court properly denied

Jackson’s motions.   Accordingly, we affirm on the reasoning of the

district court.      See United States v. Jackson, No. CR-00-607

(D.S.C. June 22, 2004).       We deny Jackson’s motion to prohibit

certain justices from hearing his appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 2 -